J-A21025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: K.J.G., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.F. A/K/A J.K.F.,              :
    MOTHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 1143 EDA 2018

                    Appeal from the Decree February 7, 2018
    In the Court of Common Pleas of Bucks County Orphans' Court at No(s):
                                  2017-9087


BEFORE: PANELLA, J., OLSON, J., and McLAUGHLIN, J.

MEMORANDUM BY OLSON, J.:                              FILED OCTOBER 10, 2018

        Appellant, J.F. a/k/a/ J.K.F. (hereinafter “Mother”), appeals from the

decree entered on February 7, 2018, terminating her parental rights to K.J.G.

(hereinafter “Child”) pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2),

(a)(5), (a)(8), and (b).1        On appeal, Mother’s counsel filed a petition to

withdraw as counsel and a brief pursuant to Anders v. California, 386 U.S.

738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

Upon review, we grant counsel’s petition to withdraw and affirm the decree

involuntarily terminating Mother’s parental rights.

        The trial court briefly set forth the facts and procedural history of this

case as follows:

____________________________________________


1   On February 7, 2018, the trial court also entered a decree voluntarily
terminating the parental rights of Child’s father. He is not a party to the
current appeal.
J-A21025-18


      [Child] was born [i]n May [], 2009. Child came into the care of
      [the Bucks County Children and Youth Social Services Agency
      (hereinafter “the Agency”)] on December 16, 2015 and was
      placed in the care of a maternal aunt and uncle, with whom Child
      had lived from February 2015 through November 2015. In
      November 2015, Child was returned to Mother’s care for
      approximately one (1) month. However, in mid-December 2015,
      Mother experienced a drug overdose, prompting the Agency to
      petition for a shelter care hearing on or about December 16, 2015.
      Child [] remained with her aunt and uncle since that date. On
      March 29, 2016, [the trial court] adjudicated [Child] dependent,
      and on July 7, 2017, [the trial court] ordered that the permanency
      plan goal could be changed from reunification to adoption ninety
      (90) days thereafter. On September 11, 2017, the Agency filed
      the subject petition for the involuntary termination of Mother’s
      parental rights under [the aforementioned subsections of the
      Adoption Act]. On March 6, 2018, Mother filed a timely appeal of
      [the trial court’s] February 7, 2018 [decree involuntarily
      terminating her parental rights].

Trial Court Opinion, 5/8/2018, at 1-2 (record citations and superfluous

capitalization omitted).

      We have recently reiterated:

      Before reaching the merits of [an] appeal, we must first address
      the propriety of counsel's petition to withdraw and Anders brief.
      The Anders procedure, whereby court-appointed counsel may
      seek to withdraw if he or she concludes that an appeal is wholly
      frivolous, initially applied to direct appeals in criminal matters. In
      In re V.E., 611 A.2d 1267 (Pa. Super. 1992), this Court extended
      the Anders procedure to appeals from decrees involuntarily
      terminating parental rights.

In re J.D.H., 171 A.3d 903, 905 (Pa. Super. 2017).

      To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel


                                      -2-
J-A21025-18


       or raise additional arguments that the [appellant] deems worthy
       of the court's attention.[2]

Id. at 907.

       Additionally, an      Anders      brief    must    comply       with the    following

requirements:

       (1)    provide a summary of the procedural history and facts, with
              citations to the record;

       (2)    refer to anything in the record that counsel believes
              arguably supports the appeal;

       (3)    set forth counsel's conclusion that the appeal is frivolous;
              and

       (4)    state counsel's reasons for concluding that the appeal is
              frivolous. Counsel should articulate the relevant facts of
              record, controlling case law, and/or statutes on point that
              have led to the conclusion that the appeal is frivolous.

Id., citing Santiago, 978 A.2d at 361.

       Upon    review,    counsel    has       complied   with   all    of   the   foregoing

requirements pursuant to Anders and Santiago. Thus, we proceed to review

the issues set forth in counsel’s Anders brief and then we conduct an

independent review of the record to discern if there are any additional,

non-frivolous issues overlooked by counsel. Id. at 908.

       In her Anders brief, counsel for Mother raises the following issues:

       1. Did the [t]rial [c]ourt commit an error of law and abuse of
          discretion by permitting Child’s [legal interest] counsel to state
          Child’s [preference] without interviewing [] Child on the
          record?
____________________________________________


2 Mother has not responded to counsel’s petition to withdraw or Anders
brief.

                                           -3-
J-A21025-18



       2. Did the [t]rial [c]ourt commit an error of law and abuse of
          discretion by involuntarily terminating [Mother’s] parental
          rights under 23 Pa.C.S.A. § 2511(a)(2), (5), and (8)?

       3. Did the [t]rial [c]ourt commit an error of law and abuse of
          discretion by involuntarily terminating [Mother’s] parental
          rights under 23 Pa.C.S.A. § 2511(b)?

Anders Brief at 2-3.3

       We examine the issues pursuant to our well-settled standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only    upon    demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court's decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotations omitted).

       First, Mother contends that “Child’s client-directed [legal] counsel’s

statements [regarding] the Child’s position [as to her preferred outcome in

the proceedings] was inadmissible hearsay and the trial judge should have

spoken to [] Child to determine [her preference regarding] terminating the

parental rights of Mother.” Anders Brief at 25.

       The trial court determined:

       It is undeniable that the [Pennsylvania Supreme Court’s decision
       in In re Adoption of L.B.M., 161 A.3d 172, 180 (Pa. 2017)]
____________________________________________


3   We have reordered the issues for ease of discussion.

                                           -4-
J-A21025-18


     mandated the utilization of client-directed legal counsel in
     termination matters where there is an actual or potential conflict
     between the goals and preferences of the child as opposed to
     those of the child’s best interest counsel. No concrete guidance
     was provided as to the means of presenting the child-client’s
     wishes in [c]ourt. In In re B.L.L., 787 A.2d [1007 (Pa. Super.
     2001)], which was decided prior to L.B.M., the Pennsylvania
     Superior Court, in analyzing between custody decisions and
     involuntary termination decisions, instructed that in involuntary
     termination proceedings, the testimony of the child is not a
     requisite part of the inquiry, which focuses on the parenting
     capacity of the parent. No statute or case law exists which
     requires or permits the child’s testimony to be an element of that
     review. See also In re Child M, 681 A.2d 793, 798 (Pa. Super.
     1996) (“Appellant has not cited any judicial decision, statute, or
     constitutional provision which would entitle a natural parent to
     force an abused child to testify in an involuntary termination
     proceeding. We decline to create any such requirement.).

                           *            *            *

     Counsel represented that Child in this case, who [was] almost nine
     (9) years old, is “bright” and “mature beyond her years” and that
     she understood the nature of the subject proceedings as well as
     the ramifications of the potential [c]ourt decision that termination
     of Mother’s parental rights was appropriate[.] Counsel stated that
     [Child] clearly and unequivocally expressed her desired outcome
     [that Mother’s rights be terminated and her desire not to testify
     because it would upset Mother].

                           *            *            *

     If [the trial court were] to require Child to testify in [c]ourt or even
     in chambers in these highly charged circumstances, it would likely
     cause additional distress and long-lasting, if not permanent,
     emotional trauma.

Trial Court Opinion, 5/8/2018, at 14-16.

     Children have a statutory right to counsel in contested involuntary

termination proceedings:




                                      -5-
J-A21025-18


     The court shall appoint counsel to represent the child in an
     involuntary termination proceeding when the proceeding is being
     contested by one or both parents. The court may appoint counsel
     or a guardian ad litem to represent any child who has not reached
     the age of 18 years and is subject to any other proceeding under
     this part whenever it is in the best interests of the child. No
     attorney or law firm shall represent both the child and the
     adopting parent or parents.

23 Pa.C.S.A. § 2313(a).

     This Court has recognized:

     Our Supreme Court held in [] L.B.M. [] that the orphans' court
     must appoint counsel who is directed by the child to represent
     the legal interests of a child involved in a contested involuntary
     termination proceeding pursuant to this subsection. As our
     Supreme Court held, a child's legal interests are synonymous with
     the child's preferred outcome, while a child's best interests must
     be determined by the court. L.B.M., 161 A.3d at 174.

In re Adoption of D.M.C., 2018 WL 3341686, at *2 (Pa. Super. 2018)

(emphasis added).   “‘Legal interests’ denotes that an attorney is to express

the child's wishes to the court regardless of whether the attorney agrees

with the child's recommendation.”   L.B.M., 161 A.3d 172, 175 n.2, citing

Pa.R.J.C.P. 1154 comment (emphasis added).

     In subsequent decisions since L.B.M., this Court has held that we must

raise a child’s right to client-directed legal counsel sua sponte. See In re

K.J.H., 180 A.3d 411 (Pa. Super. 2018) (holding that this Court must raise

sua sponte child's right to counsel); In re Adoption of T.M.L.M., 184 A.3d

585, 590–591 (Pa. Super. 2018) (same); In re Adoption of D.M.C., 2018

WL 3341686, at *5 (Pa. Super. 2018) (same).         In In re Adoption of

T.M.L.M., 184 A.3d 585, 590–591 (Pa. Super. 2018), we remanded the



                                    -6-
J-A21025-18



matter to the trial court because counsel failed to interview the child and the

child’s preference was unclear. This Court observed:

      We recognize that attorneys may encounter unique challenges
      when representing children that are different from the challenges
      they may encounter when representing adults, particularly when
      the representation concerns such sensitive subject matter.
      Nevertheless, counsel representing children must represent their
      clients with zeal and professionalism. Children have no say in
      appointment of counsel and deserve to have the benefit of
      effective representation, particularly when a matter as important
      as their future relationship with a biological parent is at stake. Not
      only do children not have a say in the appointment of counsel, due
      to their minority, most children are not in a position to assess
      whether counsel has represented their interests effectively.

                           *            *            *

      Like adult clients, effective representation of a child requires, at a
      bare minimum, attempting to ascertain the client's position
      and advocating in a manner designed to effectuate that
      position. It may be that [the child’s] preferred outcome [] is
      synonymous with his best interests. It may be that [the child]
      wants no contact with [the parent]. [The c]hild may be unable to
      articulate a clear position or have mixed feelings about the matter.
      Furthermore, termination of [a parent’s] rights may still be
      appropriate even if [the child] prefers a different outcome.
      However, pursuant to the Supreme Court's opinion in Sections I
      and II–A of L.B.M., it is clear that where a court appoints an
      attorney ostensibly as counsel, but the attorney never attempts
      to ascertain the client's position directly and advocates solely for
      the child's best interests, the child has been deprived
      impermissibly of his statutory right to counsel serving his legal
      interests

In re Adoption of T.M.L.M., 184 A.3d at 590 (internal citation and quotations

omitted) (emphasis added).

      Accordingly, when there is no indication of a child’s preference on the

record, we have consistently remanded cases to the trial court for legal


                                      -7-
J-A21025-18



counsel to interview the child directly to determine a preferred outcome, follow

the child’s direction to the extent possible, and advocate in a manner that

comports with the child’s legal interests. Id. at 591; see also In re Adoption

of D.M.C., 2018 WL 3341686, at *6; see also In re Adoption of M.D.Q.,

2018 WL 3322744, at *5 (Pa. Super. 2018). After consultation with the child,

we have directed that the child’s “legal-interests counsel shall notify the

orphans' court whether the result of the prior [termination] proceedings was

consistent with [the child’s] legal interests or whether counsel believes a new

hearing is necessary to provide counsel an opportunity to advocate on [the

child’s] behalf.” T.M.L.M., 184 A.3d at 591 (emphasis added).

      Furthermore, our Supreme Court has recently held that “where a child's

legal and best interests do not diverge in a termination proceeding, an

attorney-[guardian ad litem] representing the child's best interests can also

fulfill the role of the attorney appointed per Section 2313(a) to represent the

child's legal interests.” In re T.S., 2018 WL 4001825, at *6 (Pa. 2018). A

guardian ad litem has a duty to: “[a]dvise the court of the child's wishes to

the extent that they can be ascertained and present to the court whatever

evidence exists to support the child's wishes. When appropriate because of

the age or mental and emotional condition of the child, determine to the fullest

extent possible the wishes of the child and communicate this information to

the court.” Pa.R.J.C.P. 1154(9); 42 Pa.C.S.A. 6311(b)(9). If a guardian ad

litem who is also acting in dual capacity as legal interest counsel on behalf of




                                     -8-
J-A21025-18



a child has a duty to report a child’s wishes directly to the court, separately

appointed legal interest counsel should have the same duty.

      Moreover, as the trial court noted, “[t]he focus of involuntary

termination proceedings is on the conduct of the parent.” In re B.L.L., 787

A.2d at 1013.     “In contrast to those which exist in custody or adoption

proceedings, there is no statutory requirement nor is there any Pennsylvania

appellate decision which permits or requires the testimony or preference by

the child to be placed on the record as an integral part of a termination

proceeding.” Id. at 1014; see also In re Child M., 681 A.2d at 798 (there

is no law which “would entitle a natural parent to force an abused child to

testify in an involuntary termination proceeding”).

      Upon review, we agree with the trial court’s assessment that Child’s

testimony was unwarranted and that legal counsel’s advocacy on Child’s

behalf did not constitute hearsay. As the law above establishes, legal interests

counsel has a duty to ascertain the child’s preference regarding the

termination of parental rights and to express the child’s wishes to the court.

Legal counsel is an advocate for the child. He or she is required to report his

or her findings to the trial court for its assessment. The child, however, drives

legal counsel to advocate his or her preferred position directly to the trial

court. As our recent decisions to remand cases for confirmation of a child’s

preference indicate, there is no requirement that the child testify and, instead,

we have directed legal counsel to report his or her findings regarding

preference directly to the trial court.     Here, legal counsel met with Child,

                                      -9-
J-A21025-18



explained the effect of termination of Mother’s rights to her, and then reported

that Child was bright and understood the nature of the proceedings at the

termination proceeding. N.T., 1/29/2018, at 131-134. Child preferred living

with her aunt and uncle because, inter alia, she was afraid she would be

responsible should Mother overdose again, and “she was clear that it was her

preferred outcome that [Mother’s] parental rights be terminated with respect

to her.” Id. at 133. Child also stated that she did not wish to testify because

she did not want to upset Mother. Id. at 132. Here, legal counsel consulted

with Child regarding her preferred outcome in the termination proceeding and

reported his findings directly to the trial court as required.4 Accordingly, we

discern no error of law or abuse of discretion when the trial court permitted

legal counsel to express Child’s preferred outcome in the proceedings directly

to the trial court.

       In the second Anders issue we address on appeal, Mother posits that

the Agency failed to introduce clear and convincing evidence to support

termination of her rights under 23 Pa.C.S.A § 2511(a)(2), (a)(5), and (a)(8).

Anders Brief at 15-20.

       In cases involving termination of parental rights,

       our standard of review is limited to determining whether the order
       of the trial court is supported by competent evidence, and whether
       the trial court gave adequate consideration to the effect of such a
       decree on the welfare of the child.
____________________________________________


4 Legal counsel for Child has also filed an appellate brief with this Court
reiterating Child’s preferred outcome and arguing that his advocacy did not
constitute hearsay.

                                          - 10 -
J-A21025-18



     The party seeking the termination of parental rights bears the
     burden of proving that grounds for termination exist by clear and
     convincing evidence. Clear and convincing evidence is defined as
     testimony that is so clear, direct, weighty, and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitation, of the truth of the precise facts in issue. Although this
     Court has stated that the standard of review for an appellate court
     in these matters is limited to the determination of whether the
     trial court's decree is supported by competent evidence, we have
     also explained that the factual findings of the trial court should not
     be sustained where the court abused its discretion or committed
     an error of law. Thus, absent an abuse of discretion or error of
     law, where the trial court's factual findings are supported by
     competent evidence, an appellate court must affirm the trial court
     even though the record could support the opposite result.

     The Adoption Act provides the following with respect to the
     termination of parental rights:


           (a) General rule.—The rights of a parent in regard to
           a child may be terminated after a petition filed on any
           of the following grounds:

                                *      *     *

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will not
           be remedied by the parent.

                                *      *     *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably

                                    - 11 -
J-A21025-18


           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                *     *      *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

     23 Pa.C.S. § 2511(a).

     Parental rights may be involuntarily terminated where any one
     subsection of Section 2511(a) is satisfied, along with
     consideration of the subsection 2511(b) provisions.


                                *     *      *

     Parents are required to make diligent efforts towards the
     reasonably prompt assumption of full parental responsibilities. A
     parent has a duty to work towards reunification by cooperating
     with the rehabilitative services necessary for him or her to be able
     to perform parental duties and responsibilities. Significantly, a
     parent must exercise reasonable firmness in resisting obstacles
     placed in the path of maintaining the parent-child relationship:

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed in
     the path of maintaining the parent-child relationship.

     Most importantly, parental rights are not preserved by waiting for
     a more suitable or convenient time to perform one's parental
     responsibilities while others provide the child with her physical and

                                    - 12 -
J-A21025-18


      emotional needs. Thus, a parent's basic constitutional right to the
      custody and rearing of his or her child is converted, upon the
      failure to fulfill his or her parental duties, to the child's right to
      have proper parenting and fulfillment of his or her potential in a
      permanent, healthy, safe environment.

Matter of Adoption of M.A.B., 166 A.3d 434, 442–443 (Pa. Super. 2017)

(internal citations, quotations, brackets, and ellipsis omitted).

      Here, the trial court examined this case pursuant to all three subsections

of 2511(a) as presented in the Agency’s petition. “[W]e need only agree with

its decision as to any one subsection in order to affirm the termination of

parental rights.” In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (internal

citation omitted). We will focus our review pursuant to Section 2511(a)(2),

wherein three prerequisites must be met:

      (1) repeated and continued incapacity, abuse, neglect or refusal
      must be shown; (2) such incapacity, abuse, neglect or refusal
      must be shown to have caused the child to be without essential
      parental care, control or subsistence; and (3) it must be shown
      that the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011) (internal citation omitted).

      At the termination proceeding, the Agency presented the testimony of

the social worker assigned to the case. She testified that Child came into the

Agency’s care on December 16, 2015, because Mother lacked stable housing

and there were concerns regarding Mother’s mental health and drug and

alcohol use. N.T., 1/29/2018, at 9-12. The social worker testified that one of

the reasons Child came into the care of the Agency was because Mother had

taken pills and Child was unable to wake her up. Id. at 67. In the two years



                                     - 13 -
J-A21025-18



Child was under the Agency’s care, Mother resided at approximately thirty

different locations. Id. at 12-20. Mother rejected residential drug and alcohol

treatment. Id. at 17. Mother started sporadically receiving mental health

counseling in June 2017, but was discharged for non-compliance in December

2017. Id. at 25-28. During scheduled visitation with Child, the Agency called

the police on two separate occasions because Mother verbally assaulted the

visitation worker and raised her fists in anger. Id. at 60. Between February

2017 and June 2017, Child refused visitation with Mother.          Id. at 29.

Thereafter, the Agency hired therapists to assist in reestablishing visitation.

Id. at 32-35.

      Upon review, we discern no abuse of discretion or error of law by

involuntarily terminating Mother’s parental rights under Section 2511(a)(2).

Child came into the Agency’s care because of Mother’s lack of stable housing,

untreated mental health issues, and her drug and alcohol abuse. Over the

course of roughly two years, Mother consistently changed residences

(approximately 30 times) and still lacked stable housing. During that time,

Mother failed to complete her mental health program and refused substance

abuse treatment. As a result, Child has been without essential parental care

and Mother has not provided a remedy. Accordingly, termination was proper

under Section 2511(a)(2).

      In the third Anders issue we address on appeal, Appellant contends:

      Another arguable issue on appeal is [the Agency’s] failure to
      prove, as required by 23 Pa.C.S.A. § 2511(b), that termination of
      parental rights would best serve the needs and welfare of [C]hild.

                                    - 14 -
J-A21025-18


     Specifically, Mother may seek to bring a claim that there was
     inadequate evidence of record to address the impact on [] Child
     of the severance of any bond that she shared with [C]hild.

Anders Brief at 20.

     After the trial court determines termination is proper under Section

2511(a), the trial court must give primary consideration to:

     the developmental, physical and emotional needs and welfare of
     the child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition filed
     pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the giving
     of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

     This Court has stated:

     Intangibles such as love, comfort, security, and stability are
     involved in the inquiry into needs and welfare of the child. In
     addition, we [have] instructed that the orphans' court must also
     discern the nature and status of the parent-child bond, with
     utmost attention to the effect on the child of permanently severing
     that bond. However, the extent of the bond-effect analysis
     necessarily depends on the circumstances of the particular case.

     While a parent's emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     The mere existence of an emotional bond does not preclude the
     termination of parental rights. Rather, the orphans' court must
     examine the status of the bond to determine whether its
     termination would destroy an existing, necessary and beneficial
     relationship.

     In addition to a bond examination, the trial court can equally
     emphasize the safety needs of the child, and should also consider


                                    - 15 -
J-A21025-18


      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this Court
      stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d at 103 (internal citations, quotations, and original

brackets omitted).

      On this issue, the trial court found:

      [T]he record is devoid of evidence of a necessary and beneficial
      relationship between Mother and [Child], the existence of which,
      should Mother’s rights be terminated, would result in a negative
      effect on Child.

Trial Court Opinion, 5/8/2018, at 11. The trial court also concluded that the

Agency presented “uncontroverted evidence of a strong bond between [the]

foster family and Child.” Id. at 10

      We agree. Upon review of the certified record, the Agency presented

clear and convincing evidence of a strong bond between Child and her foster

parents. The social worker for the Agency testified that Child is comfortable

and affectionate towards her foster parents and that the foster parents

expressed their desire to adopt her. N.T., 1/29/2018, at 39-41. Child has her

own room at her current residence, made friends at school and in the

neighborhood, and is an excellent student. Id. at 40-41. The foster parents

have helped Child receive necessary mental health treatment.          Id. at 40.

Child has consistently told the Agency social worker that she wants to stay

with her foster parents and ultimately wants them to adopt her. Id. at 67.

Child also told legal-interest counsel that she wanted her foster parents to



                                      - 16 -
J-A21025-18



continue to make decisions about her schooling, medical care, and religious

affiliations. Id. at 131-132. Finally, as detailed above, there was evidence

that Mother was disruptive during visitation and that Child was reluctant to

continue contact. Child ultimately told legal-interest counsel that she loved

Mother and understood it would upset her, but Child preferred termination of

Mother’s rights so that Child could be adopted by her foster parents. Id. at

132.   Based upon all of the foregoing, there was no evidence Mother and

Child’s bond was necessary or beneficial or that severing that bond was

detrimental to Child. The record supports the trial court’s Section 2511(b)

analysis.

       Finally, we have conducted an independent review of the entire record

as required by Anders and have not discerned any other potentially

non-frivolous issues. See In re J.D.H., 171 A.3d at 908.

       Decree affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/18




                                    - 17 -